Citation Nr: 1205679	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  09-03 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for inguinal hernia and its residuals, to include atrophic testicle.  

4.  Entitlement to service connection for residual scarring due to inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from August 2008 and March 2009 rating decisions.  

In the August 2008 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus.  In September 2008, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in January 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that same month.

In the March 2009 rating decision, the RO denied service connection for inguinal hernia and residual scarring due to inguinal hernia repair.  In March 2009, the Veteran filed an NOD with this decision.  A SOC was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9) in October 2009.  

To more accurately reflect what the Veteran has asserted, and what the RO has adjudicated, and Board has recharacterized the matters on appeal as reflected on the title page.  For reasons expressed below, these matters are being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In the instant case, the Veteran underwent VA audiological evaluation in July 2008 for the purpose of obtaining competent information regarding the existence and etiology of current bilateral hearing loss disability and tinnitus.  The results of this examination (as reported in the July 2008 report and February 2009 addendum) reveal that the Veteran does, in fact, have bilateral, constant tinnitus, as well as current bilateral hearing loss which meets VA's definition of a hearing loss disability.  See 38 C.F.R. § 3.385 (2011).  Regarding the etiology of these disabilities, the July 2008 audiologist opined that both hearing loss and tinnitus are "less likely as not . . . caused by or a result of [the Veteran's] military noise exposure."  The basis for this opinion was "clinical expertise" and service treatment records which demonstrated hearing within normal limits at separation.  

However, the Board finds that the July 2008 opinion is inadequate.  As noted above, the July 2008 audiologist indicated that her opinion was based both on "normal" hearing at separation and her "clinical expertise."  Absent further explanation as to what her "clinical expertise" revealed about the evidence of record, the Board finds the July 2008 opinion to be inadequate due to lack of sufficient rationale.  See id.; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that an adequate VA examination must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  

Not only did the audiologist not provide a sufficient rationale for her conclusions reached-to include providing a medical and/or scientific basis/es for the conclusions-but she failed to discuss the significance, if any, of the scarring and retraction calcium plaque found in the Veteran's left ear on his June 1963 separation examination.  

The Board also points out that, since November 1, 1967, audiometric standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, service department audiograms dated prior to November 1, 1967, are assumed to be reported in standards set forth by the American Standards Association (ASA) unless otherwise noted.  In light of the foregoing, the pure tone thresholds obtained during the June 1963 separation audiogram are assumed to be reported in ASA standards, and when converted to ISO-ANSI standards, the pure tone thresholds are actually higher than what is recorded.  Since it is unclear whether the July 2008 examiner converted these results prior to rendering an opinion, it is unclear whether the opinion was based upon an accurate medical history. Hence, a medical opinion that considers a converted audiogram is necessary.  See Stefl, 21 Vet. App. at 123.  

Turning to the Veteran's claims regarding an inguinal hernia, his essential contention is that he has a deformity of his testicle that is related to the inguinal hernia diagnosed during service as well as residual scarring due to an in-service hernia repair.  A review of the service treatment records confirms that the Veteran was diagnosed with a left inguinal hernia with associated atrophic testicle during service and that he underwent a hernioplasty in July 1963.

At the outset, the Board notes that no inguinal hernia was noted on the Veteran's physical examination at entrance in August 1961.  Pertinent VA law provides that every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  In other words, to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Here, there is some evidence-namely, a notation of a history of left hernia on the August 1961 Report of Medical History (RMH) and a notation on a July 1963 Narrative Summary that the inguinal hernia was not incurred in the line of duty-that the Veteran's inguinal hernia may have preexisted service.  There is also, however, lay evidence from the Veteran indicating that did not experience any hernia problems prior to performing heavy lifting tasks during service.  Additionally, two Clinical Record Cover Sheets dated in July 1963 note positive line of duty determinations for the Veteran's left inguinal hernia.  In light of this latter evidence, the notation provided in the August 1961 RMH and July 1963 Narrative Summary, without further explanation, are not enough to meet the clear and unmistakable standard needed to overcome the presumption of soundness.  

Post-service medical evidence does not document any current inguinal hernia problems or the residuals mentioned by the Veteran (i.e., deformed testicle and residual scarring).  However, such residuals are capable of lay observation and, thus, may be competently identified by lay persons such as the Veteran.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considered in conjunction with the aforementioned service treatment records, the current evidence of record is sufficient to suggest a connection between current residuals of an inguinal hernia and hernia repair and service.  It is not, however, sufficient to substantiate the Veteran's claims because a medical examination and opinion is necessary to confirm any current left inguinal hernia and its residuals, to include any operative scarring, and to obtain an opinion regarding the etiology of any current disabilities.  Accordingly, a VA examination to obtain a medical nexus opinion is warranted with respect to these matters.  See McLendon, 20 Vet. App. at 83.  

Hence, the RO should arrange for the Veteran to undergo VA examination by an ear nose and throat (ENT) physician (preferably), or audiologist, as well as  gastrointestinal examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the original claims for service connection (as the original claims will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the appellant fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to her by the pertinent VA medical facility.

Prior to arranging for the appellant to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake action to obtain and associate with the claims file all outstanding, pertinent records.  

In a claim for disability compensation, VA will make efforts to obtain the claimant's service treatment records, if relevant to the claim.  38 C.F.R. § 3.159(c)(3).  Here, the Veteran's service treatment records are already of record, including the aforementioned July 1963 Narrative Summary detailing the Veteran's treatment for left inguinal hernia at the U.S. Army Hospital (USAH) in Fort Hood, Texas in June and July 1963.  However, clinical records pertaining to evaluation and treatment of this condition are not contained in the current file.  The Board notes that clinical inpatient records are generally filed separate from a veteran's service treatment records, often under the name of the facility.  Since it does not appear that any attempt has been made to obtain any clinical inpatient records associated with the Veteran's hernia and subsequent hernioplasty, the Board finds that the RO should obtain and associate with the claims file any clinical records pertaining to the Veteran's treatment at the USAH in Fort Hood, Texas in June and July 1963, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

The claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Providence, Rhode Island dated through November 2008; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent treatment records from the Providence VAMC since November 2008), following the current procedures prescribed in 38 C.F.R. § 3.159 with respect to requesting records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims for service connection.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims n appeal.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the appropriate source(s) any outstanding clinical records pertaining to the Veteran's evaluation and treatment of a left inguinal hernia and subsequent hernioplasty at USAH in Fort Hood, Texas, in June and July 1963.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should obtain from the Providence VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2008.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received are associated with the claims file, the RO should arrange for the Veteran to undergo VA examination by an ENT physician, preferably, or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

The examiner should clearly indicate whether the Veteran currently has hearing loss in one or both ears to an extent recognized as a disability for VA purposes, as well as whether currently experiences unilateral or bilateral  tinnitus.  

Then, for each diagnosed disability, the examiner should provide opinions, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of injury or disease incurred or aggravated in service, to particularly include in-service noise exposure from artillery fire.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's documented medical history reflected in in- and post-service treatment records (to include the July 2008 testing results),  The examiner should also convert the June 1963 separation audiogram from ASA to ISO-ANSI standards prior to providing any opinion.  Further, the examiner should discuss the significance (if any) of the notation regarding scarring and retraction calcium plaque found in the Veteran's left ear in the report of the June 1963 separation examination.  

The examiner should set forth all testing results and examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA gastrointestinal  examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician  designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly identify any current left inguinal hernia as well as any residuals of left inguinal hernia and hernioplasty, to include atrophic testicle(s) and post-operative scarring.  Then, with respect to each such diagnosed disability, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or is otherwise medically-related to service.  

In rendering the requested opinion, the examiner should specifically address whether there is clear and unmistakable evidence that any current disability (a) pre-existed service; and, if so (b) was aggravated (i.e., permanently worsened) beyond the nature progression during or as a result of service; or if not (c) is otherwise medically related to the Veteran's service, to include heavy lifting while (un)loading ammunition during service.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

7.  If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  

9.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the matters on appeal in light of pertinent evidence (to particularly include all that added to the record since the RO's last adjudication of the claims), and legal authority. 

10.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

